MEMORANDUM **
California state prisoner Ivan Lee Matthews appeals pro se from the district court’s judgment dismissing without prejudice his action alleging defendants violated 42 U.S.C. § 1983 by denying him access to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we review for abuse of discretion a district court’s dismissal for failure to comply with court orders and procedural rules, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court properly concluded Matthews’ January 4, 2005 complaint failed to state a claim that defendants violated his right of access to courts, because Matthews failed to allege an actual injury caused by defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 351-52, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
The district court also did not abuse its discretion in dismissing this action without prejudice to refiling, because Matthews failed to comply with the court’s instructions to file an amended complaint. See Ferdik, 963 F.2d at 1260-61.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.